Title: III. Extract and Commentary Printed in the New York Minerva, [2 May 1797]
From: 
To: 


                        
                            [2 May 1797]
                        
                        “Our political situation is prodigiously changed since you left us. Instead of that noble love of liberty, and that republican government, which carried us triumphantly thro the dangers of the war, an Anglo-Monarchico-Aristocratic party has arisen.—Their avowed object is to impose on us the substance, as they have already given us the form, of the British government. Nevertheless, the principal body of our citizens remain faithful to republican principles. All our proprietors of lands are friendly to those principles, as also the mass of men of talents. We have against us (republicans) the Executive Power, the Judiciary Power, (two of the three branches of our government) all the officers of government, all who are seeking offices, all timid men who prefer the calm of despotism to the tempestuous sea of liberty, the British merchants and the Americans who trade on British capitals, the speculators, persons interested in the bank and the public funds. [Establishments invented with views of corruption, and to assimilate us to the British model in its corrupt parts.]
                        “I should give you a fever, if I should name the apostates who have embraced these heresies; men who were Solomons in council, and Sampsons in combat, but whose hair has been cut off by the whore England. [In the original, par la catin Angleterre, probably alluding to the woman’s cutting off the hair of Sampson, and his loss of strength thereby.]
                        “They would wrest from us that liberty which we have obtained by so much labor and peril; but we shall preserve it. Our mass of weight and riches is so powerful, that we have nothing to fear from any attempt against us by force. It is sufficient that we guard ourselves, and that we break the lilliputian ties by which they have bound us, in the first slumbers which succeeded our labors. It suffices that we arrest the progress of that system of ingratitude and injustice towards France, from which they would alienate us, to bring us under British influence, &c.”
                        Thus far the letter; to which are subjoined, in the French paper, the following remarks:
                        “This interesting letter from one of the most virtuous and enlightened citizens of the United States, explains the conduct of the Americans in regard to France. It is certain that of all the neutral and friendly powers, there is none from which France had a right to expect more interest and succours than from the United States. She is their true mother country, since she has assured to them their liberty and independence.—Ungrateful children, instead of abandoning her, they ought to  have armed in her defense. But if imperious circumstances had prevented them from openly declaring for the Republic of France, they ought at least to have made demonstrations and excited apprehensions in England, that at some moment or other they should declare themselves. This fear alone would have been sufficient to force the cabinet of London to make peace. It is clear that a war with the United States would strike a terrible blow at the commerce of the English, would give them uneasiness for the preservation of their possessions on the American continent, and deprive them of the means of conquering the French and Dutch colonies.
                        Equally ungrateful and impolitic, the Congress hastens to encourage the English, that they might pursue in tranquility their war of extermination against France and to invade the Colonies and the commerce of England.* They sent to London a minister, Mr. Jay, known by his attachment to England, and his personal relations to Lord Grenville, and he concluded suddenly a treaty of Commerce which united them with Great Britain, more than a treaty of alliance.
                        Such a treaty, under all the peculiar circumstances, and by the consequences, which it must produce, is an act of hostility against France. The French government in front has testified the resentment of the French nation, by breaking off communication with an ungrateful and faithless ally, untill she shall return to a more just and benevolent conduct. Justice and sound policy equally approve this measure of the French government. There is no doubt it will give rise, in the United States, to discussions which may afford a triumph to the party of good republicans, the friends of France.
                        Some writers, in disapprobation of this wise and necessary measure of the directory, maintain that in the United States, the French have for partizans only certain demagogues who aim to overthrow the existing government. But their imprudent falsehoods convince no one, and prove only what is too evident, that they use the liberty of the press, to serve the enemies of France.”
                        [The foregoing letter wears all the external marks of authenticity. And yet it seems hardly possible an American could be capable of writing such a letter. As the letter is circulating in Europe, we deem it just, if a forgery, to give Mr. Jefferson an opportunity to disavow it.]
                    